Case 14-45178        Doc 51     Filed 02/20/19     Entered 02/20/19 15:13:33          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 45178
         Eugene Fitzgerald Harrison
         Verina LaShon Horne
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/19/2014.

         2) The plan was confirmed on 04/22/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/25/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/17/2018, 10/23/2018.

         5) The case was Dismissed on 12/10/2018.

         6) Number of months from filing to last payment: 47.

         7) Number of months case was pending: 50.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-45178             Doc 51           Filed 02/20/19    Entered 02/20/19 15:13:33                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $33,109.38
           Less amount refunded to debtor                                $1,241.38

 NET RECEIPTS:                                                                                            $31,868.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,000.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $1,296.77
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $5,296.77

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Aaa Cook County Bail Bonds                Unsecured          75.00           NA              NA            0.00       0.00
 Adtalem Global Education                  Unsecured         500.00      2,807.11        2,807.11           0.00       0.00
 American Collections                      Unsecured         354.00           NA              NA            0.00       0.00
 Americredit Financial Ser Inc             Unsecured     11,531.00     11,531.86        11,531.86      5,636.69        0.00
 Capital One Auto Finance                  Secured       11,481.00     11,344.64        11,344.64           0.00       0.00
 Cavalry SPV I LLC                         Unsecured      4,594.00       4,629.56        4,629.56      2,262.90        0.00
 Chicago Housing Authority                 Unsecured      1,700.00       1,365.00        1,365.00        667.21        0.00
 City of Chicago Department of Revenue     Unsecured           0.00        470.00          470.00        226.07        0.00
 Fifth Third Mortgage Company              Secured      154,554.00    154,544.09       154,544.09           0.00       0.00
 IL Dept Of Healthcare & Family Services   Priority          606.00      8,791.13        8,791.13      8,791.13        0.00
 Internal Revenue Service                  Unsecured           0.00      7,742.40        7,742.40      3,784.43        0.00
 Internal Revenue Service                  Priority      15,675.00       3,117.49        3,117.49      3,117.49        0.00
 Linda Kummerer                            Priority       6,575.00            NA              NA            0.00       0.00
 Municipal Services Bureau                 Unsecured      1,000.00            NA              NA            0.00       0.00
 Portfolio Recovery Associates             Unsecured           0.00      1,368.95        1,368.95        669.13        0.00
 Quantum3 Group                            Unsecured      1,849.00       1,922.30        1,922.30        939.61        0.00
 Quantum3 Group                            Unsecured         920.00        974.98          974.98        476.57        0.00
 Receivable Solution SP                    Unsecured         115.00           NA              NA            0.00       0.00
 Rush Medical Center                       Unsecured         363.00           NA              NA            0.00       0.00
 SLM Financial CORP                        Unsecured           0.00           NA              NA            0.00       0.00
 Syncb/TJX COS DC                          Unsecured      1,304.00            NA              NA            0.00       0.00
 United States Dept Of Education           Unsecured      5,719.00       5,753.96        5,753.96           0.00       0.00
 United Student Aid Funds Inc              Unsecured    114,411.00    116,478.92       116,478.92           0.00       0.00
 United Student Aid Funds Inc (USAF)       Unsecured      5,674.00       5,625.87        5,625.87           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-45178        Doc 51      Filed 02/20/19     Entered 02/20/19 15:13:33             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $154,544.09               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                           $11,344.64               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                         $165,888.73               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $8,791.13          $8,791.13              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $3,117.49          $3,117.49              $0.00
 TOTAL PRIORITY:                                         $11,908.62         $11,908.62              $0.00

 GENERAL UNSECURED PAYMENTS:                            $160,670.91         $14,662.61              $0.00


 Disbursements:

         Expenses of Administration                             $5,296.77
         Disbursements to Creditors                            $26,571.23

 TOTAL DISBURSEMENTS :                                                                     $31,868.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
